EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack DaSilva, Reg. No. 74,186 on January 24, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Cancelled claims: cancel claims 5 and 16
Replacement claims: replace claims 1 and 11 as follows: 

1.	A centralized gaming system for a centralized promotional bingo tournament, the centralized gaming system comprising: 
a plurality of authorized mobile devices that participate in the centralized promotional bingo tournament, wherein each authorized mobile device is associated with a ticket that provides access to a venue; 
a mobile promotional gaming sub-system communicatively coupled to each of the plurality of authorized mobile devices over a wireless network; 
the centralized promotional bingo tournament including a promotional bingo tournament session that is played at a scheduled time for a duration of time, a promotional bingo tournament result, and a plurality of promotional bingo game sessions, wherein each authorized mobile device is associated with at least one promotional bingo game session of the plurality of promotional bingo game sessions, wherein each promotional bingo game session includes promotional bingo game content and a promotional bingo game session result; 

a video presentation sub-system that is communicatively coupled to the mobile promotional gaming sub-system;
wherein the video presentation sub-system generates an integrated broadcast announcement about the promotional bingo tournament session, wherein the integrated broadcast announcement combines at least one promotional bingo game session result and a commentary about the promotional bingo game session result; 
each authorized mobile device includes a user interface that displays promotional bingo game content, at least one promotional bingo game session result, a plurality of combinations of promotional bingo game content and the promotional bingo game session result, and the integrated broadcast announcement;
a stationary monitor client disposed at the venue, wherein the stationary monitor client is communicatively coupled to the video presentation sub-system; and 
the stationary monitor client displays the integrated broadcast announcement from the video presentation sub-system.

11.	A method of operating a centralized promotional bingo tournament comprising:
associating, by a mobile promotional gaming sub-system, a ticket with one of a plurality of authorized mobile devices, wherein the ticket provides access to a venue; 
enabling the plurality of authorized mobile devices to participate in the centralized promotional bingo tournament, wherein each authorized mobile device of the plurality of 
operating, by the mobile promotional gaming sub-system, a promotional bingo tournament session that is played at a scheduled promotional bingo tournament time for a promotional bingo tournament duration of time, wherein the bingo tournament session includes at least one promotional bingo game session, a promotional bingo game session result, and a promotional bingo tournament result, wherein each promotional bingo game session includes promotional bingo game content and a promotional bingo game session result;
associating, by the mobile promotional gaming sub-system, each authorized mobile device with a promotional bingo game session of the plurality of promotional bingo game sessions; 
generating, by the mobile promotional gaming sub-system, a promotional bingo game result for each promotional bingo game session of the plurality of promotional bingo game sessions; 
communicating, by the mobile promotional gaming sub-system, each promotional bingo game result to the associated authorized mobile device over a wireless network; 
awarding, by the mobile promotional gaming sub-system, a promotional bingo tournament session prize when one promotional bingo game session result satisfies a promotional bingo tournament requirement, wherein the promotional bingo tournament requirement includes a determination by the mobile promotional gaming sub-system that only one promotional bingo game session of the plurality of promotional bingo game sessions remains active;
communicatively coupling a video presentation sub-system to the mobile promotional gaming sub-system; 

communicatively coupling a stationary monitor client to the video presentation sub-system, wherein the stationary monitor client disposed at the venue displays the integrated broadcast announcement.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

(a)	“mobile promotional gaming sub-system” in claim 1.
(b)	“video presentation sub-system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The closest prior art is U.S. Patent Publication No. 2008/0254854 to Slomiany et al. (“Slomiany”). Slomiany discloses many of the elements of representative claim 1 such as, for example: a plurality of authorized mobile devices that participate in the centralized promotional bingo tournament, (see at least [0025] and FIGS. 1-2, wherein the gaming machines may be interpreted as the mobile devices) a mobile promotional gaming sub-system communicatively coupled to each of the plurality of authorized mobile devices over a wireless network; (see at least [0025] and FIGS. 1-2, wherein the server discussed throughout the centralized promotional bingo tournament including [a] a promotional bingo tournament session that is played at a scheduled time for a duration of time, [b] a promotional bingo tournament result, and [c] a plurality of promotional bingo game sessions, wherein each authorized mobile device is associated with at least one promotional bingo game session of the plurality of promotional bingo game sessions, wherein each promotional bingo game session includes [a] promotional bingo game content and [b] a promotional bingo game session result; (see at least [0033], [0027], and [0038]) a promotional bingo tournament session prize awarded by the mobile promotional gaming sub-system when the at least one promotional bingo game session result satisfies a promotional bingo tournament requirement; (see at least [0038] and [0065]) a video presentation sub-system that is communicatively coupled to the mobile promotional gaming sub-system; (see at least FIG. 2 and the corresponding description thereof) wherein the video presentation sub-system generates an integrated broadcast announcement about the promotional bingo tournament session, wherein the integrated broadcast announcement combines [a] at least one promotional bingo game session result and [b] a commentary about the at least one promotional bingo game session result; (see at least [0063], [0066], [0068] and [0026]) each authorized mobile device includes a user interface that displays [a] promotional bingo game content, [b] at least one promotional bingo game session result, [c] a plurality of combinations of promotional bingo game content and at least one promotional bingo game session result, and [d] the integrated broadcast announcement; (see at least [0035], [0058] and [0098]) a stationary monitor client disposed at the venue, wherein the stationary monitor client is communicatively coupled to the video presentation sub-system; and the stationary monitor client displays the integrated broadcast announcement from the video presentation sub-system. (see at least [0063], [0066], [0068] and [0026], wherein the large display may be interpreted as the stationary monitor client)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715